Per Curiam.
On appeal, appellant argues that the trial court erred by imposing: (1) a sentence for misdemeanor possession of cannabis in excess of the statutory maximum; (2) court costs for that offense under section 938.05(1)(b), Florida Statutes (2017), after imposing costs under the same statutory provision for a companion felony charge in the case; and (3) costs under section 318.18, Florida Statutes (2017), when no traffic offense was charged in the case. Appellee confesses error, and does not oppose reversal of the sentence on the cannabis charge and reversal of the order imposing the contested costs. After reviewing the record, we agree that the trial court erred. We reverse the sentence and contested costs imposed by the trial court for the cannabis charge and remand for further proceedings.
Reversed and remanded.
Ciklin, Damoorgian and Conner, JJ., concur.